Appellant renews the insistence in his motion for rehearing that the evidence is not sufficient to support the conviction. We have again carefully examined the statement of facts and are not able to agree with appellant. Officers had watched the still for four days and saw appellant go to it on each day; upon the last occasion when they made their presence known appellant said, "It looks like a poor man couldn't have something to make a little money with without being *Page 129 
bothered." One of the officers testified that based on his knowledge he would say that the still and equipment, and barrels of mash, to which appellant had made four trips was suitable for the manufacture of intoxicating liquor. It is further apparent that appellant had no knowledge that he had been seen on three previous occasions going to this still by the officers and upon his fourth trip there and at the time he was arrested the officers testified that appellant told them that was the first time he had ever been to the still. The jury was warranted in not accepting appellant's statement that he had found the still, mash and equipment accidentally while hunting hogs, and that he had no further connection with it, save to go back with a neighbor for the purpose of getting some of the mash from one of the barrels to drink.
In his contention that the evidence fails to show that the mash and equipment was sufficient with which to manufacture intoxicating liquor appellant relies upon Thomas v. State,89 Tex. Crim. 106, 230 S.W. 156, and Taylor v. State,103 Tex. Crim. 623, 281 S.W. 547. In the Thomas case it will be noted that the reversal was not based upon a holding that the evidence was insufficient to show the possession of equipment, for upon that point we specifically stated that no opinion was expressed; the reversal was predicated upon the fact that it was not shown that such possession was for the manufacture of intoxicating liquor for unlawful purposes. In the Taylor case part of the equipment was found in appellant's possession and part of it at an entirely different place. That part found in appellant's possession was not sufficient for the purpose of manufacturing intoxicating liquor and for that reason the Taylor case was reversed. We do not think they have application under the facts of the present case.
The motion for rehearing is overruled.
Overruled.